This case was tried by the court without a jury, the lamented Judge Sharpe, of Birmingham, presiding. On the trial in the court below questions of fact only were involved, and the evidence of the only two material witnesses was in sharp conflict. It clearly appears that there was sufficient evidence to support the judgment rendered by the court, and therefore I cannot accord to the views of the majority of this court in reversing said judgment. It has been expressly and repeatedly held that the statute providing that on appeal of a case tried by the court without a jury the appellate court shall review the same with no presumption in favor of the findings of the trial court on the evidence applies only where the opportunities of the appellate court to consider the evidence is the same as the trial court, as when the evidence is taken by deposition; but where the evidence is ore tenus, or partly so, and the trial court has the advantage of seeing and hearing the witnesses, the appellate court will not disturb the conclusion reached by the trial court, unless it is plainly or palpably contrary to the weight of the evidence. In the instant case the evidence was taken orally, and Judge Sharpe, presiding, who saw and heard the witnesses and was in a position to note their demeanor and conduct in court and upon the witness stand, unquestionably had a better opportunity to pass upon and consider the evidence than this court could possibly have. Moreover, it cannot be said, from this record, that the conclusion reached by Judge Sharpe is plainly or palpably contrary to the weight of the evidence. My opinion is that the appellate court should not disturb a judgment of this character unless it would under the same state of facts set aside a judgment rendered by a jury under the same state of facts, as being a verdict which would shock the conscience of the court. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Robinson v. State, 15 Ala. App. 29, 72 So. 592; Mulligan v. State, 15 Ala. App. 204, 72 So. 761; Ross v. State, 15 Ala. App. 187,72 So. 759; L.  N. R. R. Co. v. Byrd, 198 Ala. 271,73 So. 514; McDonough v. Commercial State Bank, 15 Ala. App. 429,73 So. 754; Andrews et al. v. Grey (Sup.) 74 So. 62;1 Hatfield v. Riley (Sup.) 74 So. 380.2 In this case Judge Gardner, speaking for the court, said:
"The record has been carefully examined; and while it may be conceded that the preponderance of the evidence was favorable to the defendant, yet in a case of this character, where the evidence was in conflict, the court is not called upon to set aside the verdict because it may not correspond with its opinion as to the weight of the evidence."
See, also, Price v. Price, 199 Ala. 433, 74 So. 381.
"The judgment of the court, where the trial was had without the intervention of a jury, will not be disturbed unless plainly contrary to the great weight of the evidence." A., T. Ry. Co. v. Aliceville Lumber Co., 199 Ala. 391, 74 So. 441, and cases cited.
1 199 Ala. 152.
2 199 Ala. 388.